Per Curiam.
There is at least one objection to this claim, which is fatal to it. Maxwell had no power, by his own act, to constitute himself the defendant’s creditor; nor does the statute legitimate his claim as such. He came into the business under the ■contractor, who was also the architect or builder; and what did the statute authorise him to do in that predicament? Simply to file his claim against the property, setting forth the name of the owner of the building; and also the name of the architect or builder, as such, with whom he contracted. On that head the statute is distinct and 'positive. Maxwell, however, filed his claim, not separately as a sub-contractor with the builder, but as his partner in the contract with the owner. No name at all is stated as that of the architect. *479The plaintiffs can recover, if at all, only on their claim as they have filed it; and that it arose out of a contract with them jointly, is disproved by all the evidence. The number of stones, as well as the periods of furnishing the materials, are not specified; and the claim may perhaps be deficient in other particulars; but the joinder of Maxwell as a partner is clearly fatal.
Judgment reversed.